     Case 2:20-cv-01334-TLN-DMC Document 10 Filed 09/15/20 Page 1 of 2

 1   Douglas N. Silverstein, Esq. (SBN 181957)
     Michael G. Jacob, Esq. (SBN 229939)
 2   KESLUK, SILVERSTEIN, JACOB & MORRISON, P.C.
     9255 Sunset Blvd., Suite 411
 3   Los Angeles, CA 90069-3309
     Telephone: (310) 273-3180
 4   Facsimile: (310) 273-6137
     dsilverstein@californialaborlawattorney.com
 5   mjacob@californialaborlawattorney.com
 6   Attorneys for Plaintiff CHERIE WALLIS
 7

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11   CHERIE WALLIS, an individual,              CASE NO. 2:20-CV-01334-TLN-DMC
12                 Plaintiff,                   ORDER RE STIPULATION
             v.
13   AUTOZONE, INC. a Nevada                    Date: October 1, 2020
                                                Time: 2:00 p.m.
14   Corporation, And DOES 1 through            Ctrm: 2
     60, inclusive,
15              Defendants.                     Hon. Troy L. Nunley
16

17   TO THE COURT CLERK, ALL PARTIES AND ALL ATTORNEYS OF
18   RECORD:
19
           Pursuant to, and after considering the stipulation of Plaintiff Cherie Wallis
20
     and Autozone, Inc. (collectively “the parties”), the Court Orders as follows:
21

22

23         1. Subject to applicable law and the conditions below, the arbitration will
24            proceed in accordance with the Autozone Dispute Resolution Agreement
25            submitted by Defendant with its Motion to Compel Arbitration in the
26            Vollmert Declaration ¶3, Exh. A.
27

28
                                                  1
                                               ORDER
     Case 2:20-cv-01334-TLN-DMC Document 10 Filed 09/15/20 Page 2 of 2

 1        2. Defendant will pay all arbitration fees and costs (including arbitrator fees
 2           and any forum fees) beyond the filing fee that plaintiff would otherwise pay
 3           for initiating a civil complaint.
 4        3. In the arbitration, the Federal Rules of Civil Procedure will govern
 5           discovery;
 6        4. The Motion to Compel Arbitration (Doc 7) is deemed off calendar and Case
 7           No. 2:20-CV-01334-TLN-DMC is Ordered dismissed without prejudice.
 8        5. The Court will retain jurisdiction to assist the parties in appointment of an
 9           arbitrator in the event they are unable to agree as to an Arbitrator and/or
10           enter a judgment regarding the arbitration.
11
     IT IS SO ORDERED.
12

13
     Dated: September 14             , 2020
14

15

16
                                              UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                                                 ORDER
